United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1383
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Southern District of Iowa.
Rodolfo Tablas-Rodriguez,             *
                                      *     [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                             Submitted: December 12, 2005
                                Filed: December 20, 2005
                                 ___________

Before BYE, BEAM, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Rodolfo Tablas-Rodriguez pleaded guilty to one count of conspiracy to
distribute more than five hundred grams of a mixture containing methamphetamine
in violation of 18 U.S.C. §§ 841(b)(1)(A) & 846. He appeals the sentence imposed
by the district court1 as unreasonable. We affirm.

     In April 2003, Tablas-Rodriguez was arrested with two others for distributing
methamphetamine from Minneapolis to Des Moines, Iowa. The district court adopted

      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
the Presentence Investigation Report, which indicated the correct United States
Sentencing Guideline range was 108 to 135 months of imprisonment, after taking into
account a two-level decrease under Section 2D1.1(b)(7) and a three-level decrease for
acceptance of responsibility. Additionally, the government moved for a downward
departure on the basis of substantial assistance.

       At sentencing, the district court acknowledged the advisory nature of the
Guidelines and correctly used the range as a starting point. See United States v.
Haack, 403 F.3d 997, 1002-03 (8th Cir. 2005) ("Thus, the sentencing court must first
determine the appropriate guidelines sentencing range, since that range does remain
an important factor to be considered in the imposition of a sentence."). The court
noted the applicable range was "fully consistent with the purposes of sentencing in
this instance." The government recommended a 15% percent downward departure
for substantial assistance and Tablas-Rodriguez requested a 50% departure. The
district court sentenced him to seventy-five months, or a departure of roughly 30%.

      Because Tablas-Rodriguez was sentenced under an advisory Guidelines
system, we review his sentence for reasonableness. United States v. Winters, 416
F.3d 856, 859 (8th Cir. 2005). This analysis begins by determining, as the district
court did, the proper range under the Guidelines. Haack, 403 F.3d at 1002-03.
Neither party disputes the district court calculated the correct Guideline range.

       The sentence imposed is not unreasonable. The district court started its
analysis on the low end of the Guidelines after considering the "purposes of
sentencing." It also noted it found no other basis for "making any departures from
that [G]uideline range other than the motion for reduction for substantial assistance."
Because there is "nothing in the record to suggest that this sentence is unreasonable,"
United States v. Varnedore, 422 F.3d 1143, 1145 (8th Cir. 2005), we affirm.
                       ______________________________



                                         -2-